DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/14/21 was filed after the mailing date of the Non-Final Office Action on 10/27/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 1/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,484,261 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
4.	The current amendments made by Applicant to claims 6 and 11 to obviate the claim objections presented in the previous Office Action are proper and have been entered.  These objections have been withdrawn.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8.	Claims 1-8 and 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varma et al. (U.S. 2009/0116497) (hereinafter “Varma”) in view of Gunawardena et al. (U.S. 2004/0243335) (hereinafter “Gunawardena”).
Regarding claim 1, Varma teaches the router 40 (communication device) of Figure 2 that includes a probe generator 63 for generating, configuring, and scheduling the transmission of probe frames (packets) to identified endpoints (another communication device) as shown in Figures 3 and 4, and spoken of on page 2, paragraph [0018], lines 12-22. 
Varma also teaches the source router 180 of Figure 4 that collects and calculates probe metrics (operational data) in response to the transmitted probe frames (packets) as shown in step 226 of Figure 4 and spoken of on page 3, paragraphs [0042]-[0058].
Varma also teaches the use of generated Ethernet SLA probes to measure various performance metrics existing at Layer 2, where the router 40 (communication device) of Figure 2 also includes a performance monitoring module 66 that calculates performance metrics based upon the transmission of probe frames (according to operational data) as spoken of on page 1, paragraph [0015]; as well as page 2, paragraph [0019].
Varma does not explicitly teach “the packets to use full capacity of the communication link at layer 1 or layer 2”.
However, Gunawardena teaches a method and system utilizing active probing where heavily loaded probe sequences at or near saturation of the network channel (full capacity) are transmitted as shown in Figure 8 and spoken of on page 5, paragraphs [0054]-[0056].
At the time of the invention, it would have been obvious to someone of ordinary skill in the art, given these references, to apply the probe sequence loading as taught in Gunawardena to the performance monitoring system of Varma in order to improve the reliability of the communication system by using loading of probe sequences to determine the available sustainable capacity of the network such that more effective resource allocation/control may take place as spoken of on page 1, paragraphs [0003]-[0004] of Gunawardena.
2, Varma further teaches the router 40 (communication device) of Figure 2 that includes a probe generator 63 for generating, configuring, and scheduling the transmission of probe frames (active probing) to identified endpoints (another communication device) as shown in Figures 3 and 4, and spoken of on page 2, paragraph [0018], lines 12-22.
Regarding claim 3, Varma further teaches router 40 (communication device) of Figure 2 that includes a probe generator 63 for generating, configuring, and scheduling the transmission of Ethernet probe frames (not application specific) to identified endpoints (another communication device) as shown in Figures 3 and 4, and spoken of on page 2, paragraph [0018], lines 12-22.
Varma does not explicitly teach “ensure full capacity use of layer 1 or layer 2 of the network”.
However, Gunawardena teaches a method and system utilizing active probing where heavily loaded probe sequences at or near saturation of the network channel (full capacity) are transmitted as shown in Figure 8 and spoken of on page 5, paragraphs [0054]-[0056].
At the time of the invention, it would have been obvious to someone of ordinary skill in the art, given these references, to apply the probe sequence loading as taught in Gunawardena to the performance monitoring system of Varma in order to improve the reliability of the communication system by using loading of probe sequences to determine the available sustainable capacity of the network such that more effective resource allocation/control may take place as spoken of on page 1, paragraphs [0003]-[0004] of Gunawardena.
4, Varma further teaches the transmission of data frames enhanced with connectivity fault management information as shown in Figure 4 and spoken of on page 3, paragraphs [0034]-[0037].
Regarding claim 5, Varma further teaches the source router 180 of Figure 4 that collects and calculates probe metrics (operational data) in response to the transmitted probe frames (active probing) as shown in step 226 of Figure 4 and spoken of on page 3, paragraphs [0042]-[0058]; where one of the metrics is number of successes as spoken of on page 3, paragraph [0054].
Regarding claim 6, Varma further teaches the router 40 (communication device) of Figure 2 that includes a probe generator 63 for generating, configuring, and scheduling the transmission of Ethernet probe frames (active probing data) to identified endpoints (another communication device) as shown in Figures 3 and 4, and spoken of on page 2, paragraph [0018], lines 12-22.
Regarding claim 7, Varma further teaches the use of generated Ethernet SLA probes to measure various performance metrics existing at Layer 2, where the Ethernet SLA probes are either Ethernet echo probes or Ethernet jitter probes (different QoS settings of test data) as spoken of on page 1, paragraph [0015].
Regarding claim 8, Varma further teaches the router 40 including a configuration module 61 used to configure the Ethernet SLA operations to measure various performance metrics for layer 2 paths, such as frame loss, jitter, round trip time, etc. (QoS parameters) as spoken of on page 2, paragraph [0018].
Regarding claim 12, Varma further teaches the source router 180 marking the receive time stamp and validating the received data frames (collectively predetermined 
Regarding claim 13, Varma further teaches the router 40 shown in Figure 2 that communicates Ethernet SLA probes as spoken of on page 1, paragraph [0015].
Regarding claim 14, Varma further teaches the router 40 (communication device) of Figure 2 that includes a probe generator 63 for generating, configuring, and scheduling the transmission of probe frames (active probing data) to identified endpoints (another communication device) as shown in Figures 3 and 4, and spoken of on page 2, paragraph [0018], lines 12-22; where the router includes a performance monitoring module 66 that may be implemented via hardware, software, or a combination of hardware/software as shown in Figure 2 and spoken of on page 2, paragraphs [0019]-[0020].
Regarding claim 15, Varma teaches the router 40 (communication device) of Figure 2 that includes a probe generator 63 for generating, configuring, and scheduling the transmission of probe frames (packets) via a communication link to identified endpoints (another communication device) of a communication system as shown in Figures 3 and 4, and spoken of on page 2, paragraph [0018], lines 12-22. 
Varma also teaches the source router 180 of Figure 4 that collects and calculates probe metrics (operational data) in response to the transmitted probe frames (packets) as shown in step 226 of Figure 4 and spoken of on page 3, paragraphs [0042]-[0058].
Varma also teaches the use of generated Ethernet SLA probes to measure various performance metrics existing at Layer 2, where the router 40 (communication probe frames (according to operational data) as spoken of on page 1, paragraph [0015]; as well as page 2, paragraph [0019].
Varma does not explicitly teach “send packets to the another communication device to use full capacity of the communication link at layer 1 or layer 2”.
However, Gunawardena teaches a method and system utilizing active probing where heavily loaded probe sequences at or near saturation of the network channel (full capacity) are transmitted as shown in Figure 8 and spoken of on page 5, paragraphs [0054]-[0056].
At the time of the invention, it would have been obvious to someone of ordinary skill in the art, given these references, to apply the probe sequence loading as taught in Gunawardena to the performance monitoring system of Varma in order to improve the reliability of the communication system by using loading of probe sequences to determine the available sustainable capacity of the network such that more effective resource allocation/control may take place as spoken of on page 1, paragraphs [0003]-[0004] of Gunawardena.
Regarding claim 16, Varma further teaches the transmission of data frames enhanced with connectivity fault management information as shown in Figure 4 and spoken of on page 3, paragraphs [0034]-[0037].
Regarding claim 17, Varma further teaches router 40 (communication device) of Figure 2 that includes a probe generator 63 for generating, configuring, and scheduling the transmission of Ethernet probe frames (not application specific) to identified 
Regarding claim 18, Varma further teaches the router 40 shown in Figure 2 that communicates Ethernet SLA probes as spoken of on page 1, paragraph [0015].
Regarding claim 19, Varma teaches the router 40 (communication device) of Figure 2 that includes a probe generator 63 for generating, configuring, and scheduling the transmission of probe frames (packets) to identified endpoints (another communication device) as shown in Figures 3 and 4, and spoken of on page 2, paragraph [0018], lines 12-22; where the router 40 of Figure 2 includes a processor 42 coupled to a memory 46 (medium) including instructions executed by the processor 42 as spoken of on page 1, paragraph [0016].
Varma also teaches the source router 180 of Figure 4 that collects and calculates probe metrics (operational data) in response to the transmitted probe frames (packets) as shown in step 226 of Figure 4 and spoken of on page 3, paragraphs [0042]-[0058].
Varma also teaches the use of generated Ethernet SLA probes to measure various performance metrics existing at Layer 2, where the router 40 (communication device) of Figure 2 also includes a performance monitoring module 66 that calculates performance metrics based upon the transmission of probe frames (according to operational data) as spoken of on page 1, paragraph [0015]; as well as page 2, paragraph [0019].
Varma does not explicitly teach “the packets to use full capacity of the communication link at layer 1 or layer 2”.
Gunawardena teaches a method and system utilizing active probing where heavily loaded probe sequences at or near saturation of the network channel (full capacity) are transmitted as shown in Figure 8 and spoken of on page 5, paragraphs [0054]-[0056].
At the time of the invention, it would have been obvious to someone of ordinary skill in the art, given these references, to apply the probe sequence loading as taught in Gunawardena to the performance monitoring system of Varma in order to improve the reliability of the communication system by using loading of probe sequences to determine the available sustainable capacity of the network such that more effective resource allocation/control may take place as spoken of on page 1, paragraphs [0003]-[0004] of Gunawardena.
Regarding claim 20, Varma further teaches router 40 (communication device) of Figure 2 that includes a probe generator 63 for generating, configuring, and scheduling the transmission of Ethernet probe frames (not application specific) to identified endpoints (another communication device) as shown in Figures 3 and 4, and spoken of on page 2, paragraph [0018], lines 12-22.

9.	Claims 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varma in view of Gunawardena and Matta et al. (U.S. 7,729,268) (hereinafter “Matta”).
Regarding claims 9-11, Varma in view of Gunawardena teaches claim 2 as described above. Varma in view of Gunawardena does not explicitly teach the performing of passive probing with a configuration setting, where “executing passive 
However, Matta teaches a method and apparatus for QoS determination where passive monitoring as well as active probing are utilized, and where characteristics such as the number of packets to be transmitted, packet size, packet inter-departure delay and raw transmission rate (first, second configuration settings) are used when in the active mode to measure the raw capacity BPHY (throughput), and where the actual traffic (counter value) is monitored to measure the raw capacity BPHY when in the passive mode as spoken of on column 13, lines 47-63.
At the time of the invention, it would have been obvious to someone of ordinary skill in the art, given these references, to apply the passive probing as taught in Matta to the system of Varma in view of Gunawardena in order to provide a secondary form of network monitoring that does not introduce a load on the network being monitored, thereby not distorting the network traffic and producing more realistic estimates of network performance as spoken of on column 1, lines 50-53 of Matta.
Response to Arguments
10.	Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive.
1, Applicant argues that Gunawardena does not teach “the packets to use full capacity of the communication link at layer 1 or layer 2”.  Applicant further argues that in Gunawardena’s disclosure, the probe sequences are at or near saturation of the network channel, and asserts that the network channel would correspond to OSI layer 3 rather than OSI layers 1 or 2.
However, Examiner would like to point out that Varma was utilized to provide the teaching of the use of generated Ethernet SLA probes to measure various performance metrics existing at Layer 2, where the router 40 (communication device) of Figure 2 also includes a performance monitoring module 66 that calculates performance metrics based upon the transmission of probe frames (according to operational data) as spoken of on page 1, paragraph [0015]; as well as page 2, paragraph [0019].
Gunawardena was utilized for teaching of the concept of using full capacity of a communication link for probe transmission.  As described above, Gunawardena teaches a method and system utilizing active probing where heavily loaded probe sequences at or near saturation of the network channel (full capacity) are transmitted as shown in Figure 8 and spoken of on page 5, paragraphs [0054]-[0056].
It is maintained that it would have been obvious to someone of ordinary skill in the art, given these references, to apply the probe sequence loading as taught in Gunawardena to the performance monitoring system of Varma (that utilizes Ethernet probing at OSI layer 2) in order to improve the reliability of the communication system by using loading of probe sequences to determine the available sustainable capacity of the network such that more effective resource allocation/control may take place as spoken of on page 1, paragraphs [0003]-[0004] of Gunawardena. 
Gunawardena also describes how it can be helpful to determine the network capacity for a new channel in a small home network comprised of a number of OSI layer 2 devices as spoken of on page 1, paragraph [0003], as well as support for LAN architectures as spoken of on page 7, paragraph [0075].  From this, Gunawardena appears applicable to an OSI layer 2 probing environment.
It is maintained that Varma in view of Gunawardena teaches the above limitation in question.
Similar reasoning applies to claims 15 and 19.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467